     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 1 of 11



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     United States of America,                         No. CR-19-01092-004-TUC-JGZ (BGM)
10                   Plaintiff,                          ORDER
11     v.
12     Victor Gonzalez,
13                   Defendant.
14
15           Pending before the Court is Magistrate Judge Bruce G. Macdonald’s Report and
16    Recommendation (R&R) recommending that the District Court grant Defendant Victor

17    Gonzalez’s Motion to Suppress Fourth Amendment and deny his Motion to Suppress
18    Violation of Miranda. (Doc. 203.)        Defendant Gonzalez filed an objection to the

19    recommendation that the Court deny the Miranda motion. (Doc. 210.) The United States

20    filed an objection to the Magistrate Judge’s recommendation that the Court grant the Fourth
21    Amendment motion. (Doc. 214.) Gonzalez filed a supplement to the record on July 27,
22    2020. (Doc. 217.)

23           After an independent review of the parties’ briefing and of the record, the Court will

24    adopt Judge Macdonald’s recommendation in part, and deny both motions.

25                                   STANDARD OF REVIEW

26           When reviewing a Magistrate Judge’s Report and Recommendation, this Court
27    “may accept, reject, or modify, in whole or in part, the findings or recommendations made
28    by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 2 of 11



 1    magistrate judge’s findings and recommendations de novo if objection is made, but not
 2    otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
 3    (emphasis in original). District courts are not required to conduct “any review at all . . . of
 4    any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);
 5    see also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.
 6                                           DISCUSSION
 7       I.      Background
 8            The R&R sets forth the factual background, summarizing the testimony of the
 9    witnesses at the February 3, 2020 evidentiary hearing, and Magistrate Judge Macdonald’s
10    findings. The parties do not object to any specific factual finding set forth in the Report.
11    The Court restates the facts necessary to address the parties’ objections.
12            A. Traffic Stop on April 8, 2019, and Defendant’s Statements on that Date
13            On April 8, 2019, Arizona Department of Public Safety Trooper Christopher Amick,
14    who was on patrol on Interstate 19, stopped a Lincoln Navigator traveling southbound
15    towards Nogales, Mexico, after a records check showed the license plate was suspended
16    for a mandatory insurance suspension, a violation of the Arizona traffic code. See A.R.S.
17    § 28-4139(A). (Doc. 203, pp. 2-3.) Trooper Amick questioned the driver, Victor Gonzalez,
18    and passenger, Jose Alberto Diaz, asking for registration and insurance paperwork and
19    asking where they were coming from. (Id. at 3-5.) He noted that they seemed nervous and
20    that they offered conflicting stories. (Id. at 4-5.) Gonzalez was unable to produce proof of
21    insurance and Trooper Amick ultimately issued him a warning for displaying plates
22    suspended for financial responsibility. (Id. at 3, 5.)
23            Trooper Amick testified that when he returned the paperwork to Gonzalez, and as
24    Gonzalez turned to return to his vehicle, Trooper Amick asked if he could speak with him
25    further. (Id. at 5.) Trooper Amick acknowledged that at this point, his enforcement action
26    was completed. (Id.) Gonzalez agreed to speak with Trooper Amick. (Id.) Trooper Amick
27    subsequently asked for consent to search the vehicle because the conflicting stories by
28    Gonzalez and Diaz indicated some sort of deception. (Id.) He did not know what specific


                                                   -2-
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 3 of 11



 1    crime may have occurred but he was suspicious that something was going on. (Id.)
 2    Gonzalez did not hesitate and granted consent to search and he signed a written consent
 3    form. (Id. at 6.)1
 4           During the search, Trooper Amick discovered approximately 10,000 rounds of
 5    ammunition in the back cargo area of the Navigator. (Id. at 6-7.) Based on Gonzalez’s
 6    statement that he was traveling to Nogales and the large amount of ammunition, Trooper
 7    Amick detained Gonzalez and Diaz, called the Bureau of Alcohol, Tobacco, Firearms and
 8    Explosives (ATF), and waited for a special agent to arrive. (Id. at 7.) Special Agents Jacob
 9    Boisselle and Rob Kilcoyne arrived on the scene and SA Boisselle spoke with Trooper
10    Amick, who described the situation. (Id.) After that conversation, Trooper Amick had no
11    further involvement. (Id.)
12           While SA Boisselle spoke to Trooper Amick, SA Kilcoyne spoke to Diaz. (Id. at 7-
13    8.) Then both agents spoke to Gonzalez. (Id. at 8.) The agents escorted Gonzalez to their
14    vehicle and removed his handcuffs. (Id.) They told him that they were going to talk to him
15    about the ammunition in the vehicle, and SA Boisselle advised Gonzalez of his Miranda
16    rights. (Id.) Gonzalez agreed to waive his rights and signed a waiver of rights form. (Id.)
17    Gonzalez testified at the evidentiary hearing that he voluntarily signed the waiver of rights
18    form before he talked to the agents. (Id.) SA Boisselle testified that Gonzalez was honest
19    and forthcoming during the investigation. (Id.) Upon completion of the investigation,
20    Gonzalez was released. (Id.)
21           1
                Gonzalez testified that just about everything Trooper Amick said was untrue. He
22    testified that Amick did not ask him where he was going until after Trooper Amick returned
      from his patrol vehicle; that Gonzalez showed Amick his proof of insurance; Amick had
23    not given him a warning; he did not consent to a search of his vehicle; he was not given
      any paperwork/citation until he was released and on the way to the shuttle; once Gonzalez
24    declined the search, Amick said he was going to call for a search warrant or canine; Amick
      did not have a canine with him; and once Amick said he would get a search warrant, then
25    Gonzalez agreed to the search and signed the consent form. (Doc. 203, p. 6.)
              The Magistrate Judge did not credit Gonzalez’s testimony, finding it dubious and
26    self-serving, in contrast to Trooper Amick’s, which the judge found to be “honest and
      forthcoming.” (Doc. 203, p. 14.) The parties do not specifically object to the Magistrate
27    Judge’s factual findings and credibility determinations. Having reviewed the record, the
      Court agrees with Magistrate Judge Macdonald’s findings and sees no basis for overturning
28    these credibility determinations.


                                                  -3-
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 4 of 11



 1           B. Statements made by Gonzalez on May 28, 2019
 2           On May 23, 2019, an arrest warrant for Gonzalez issued. (Id. at 8.) Gonzalez was
 3    arrested on the warrant on May 28, 2019, while entering the United States at the Nogales
 4    Port of Entry. (Id.) SA Boisselle and SA Red responded to the Port of Entry and explained
 5    to Gonzalez that they were going to transport him to the HSI Nogales office to process him.
 6    SA Boisselle testified that he initially did not ask Gonzalez any questions because of all of
 7    the information that he had from the initial interview. (Id. at 8-9.) Gonzalez was not read
 8    Miranda warnings. (Id.) SA Boisselle testified that once they were in the car, Gonzalez,
 9    unsolicited, stated that during the initial interview he had described the person to whom
10    the ammunition was going using a nickname but then offered the individual’s actual name,
11    and Gonzalez expressed a desire to assist with the investigation. (Id. at 9.)2 SA Boisselle
12    testified that Gonzalez made further statements about co-conspirators involved in the
13    offense. (Id.) Gonzalez never indicated that he wished to stop talking further or invoked
14    his Miranda rights. (Id.) For a long portion of the drive, Gonzalez used the agent’s cellular
15    telephone to talk with his wife and son in Mexico. (Id.) After transporting Gonzalez to
16    the detention facility, SA Boisselle did not have further contact with him. (Id.)
17           C. Statements made by Gonzalez on May 29, 2019
18           The following day Special Agents Brandt and Red transported Gonzalez to the
19    federal courthouse for an initial appearance. (Id.) SA Brandt had not had any prior
20    involvement in the investigation of Gonzalez or his co-defendants. (Id.) SA Brandt
21    testified that they picked up Gonzalez at the Pima County jail and took custody of him. (Id.
22    at 9-10.) At the jail, Gonzalez had changed into street clothes that the agents brought for
23    him. (Id. at 10.) Once they were outside, SA Red showed Gonzalez two photographs of
24    individuals who were potentially involved in the investigation. (Id.) According to SA
25
             2
                Gonzalez denied that he volunteered the information and testified that SA Red
26    questioned him regarding Duende’s real name and who else was involved. (Doc. 203, p.
      9.) Gonzalez suggested that SA Red must have gotten Duende’s name by reviewing
27    Gonzalez’s phone which was seized on April 8 by SA Kilcoyne. Gonzalez testified that
      he had authorized SA Kilcoyne to search his phone on April 8 after Kilcoyne said he would
28    call for a search warrant if Gonzalez did not unlock it. (Doc. 203, p. 9; Doc. 155, p. 104.)


                                                  -4-
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 5 of 11



 1    Brandt, Gonzalez was a friendly, likeable person. (Id.) SA Brandt testified that Gonzalez
 2    acted affirmatively regarding the individuals depicted. (Id.)3 No further questions were
 3    asked of Gonzalez. (Id.) No Miranda warnings were given to Gonzalez. (Id.)
 4             D. Charges and Pending Motions
 5             Gonzalez is charged with one count of conspiracy to smuggle firearms and
 6    ammunition from the United States into Mexico in violation of 18 U.S.C. §§ 371, 554(a),
 7    and one count of smuggling ammunition into Mexico in violation of 18 U.S.C. § 554(a).
 8             In his pending motion to suppress evidence, Gonzalez moves for the suppression of
 9    evidence seized during the April traffic stop, including his statements. (Doc. 76.) Gonzalez
10    argues that the seizure of his vehicle was without reasonable suspicion that a statutory
11    violation had occurred; his detention exceeded the justification for the stop as it was
12    unnecessarily prolonged; and he was arrested without probable cause. In a separate motion,
13    Gonzalez moves to suppress the statement he made on May 29 because agents failed to
14    give him Miranda warnings. (Doc. 75.)
15       II.       Analysis
16             A. Motion to Suppress Evidence
17             The Magistrate Judge recommends granting the motion to suppress evidence
18    obtained during the April 8 stop of the Navigator because the traffic stop was completed
19    when Trooper Amick asked to speak further with the Gonzalez as he was walking toward
20    his vehicle, and because Trooper Amick did not have reasonable suspicion to extend the
21    traffic stop. (Doc. 203, pp. 14-15.) The United States objects to that conclusion, arguing
22    that (1) the subsequent interaction between the Gonzalez and Trooper Amick was
23    consensual, and (2) reasonable suspicion of additional criminal activity existed. Gonzalez
24    did not file a response to the government’s objections. (Doc. 214.)
25             The Court agrees with the Magistrate Judge’s conclusion that Trooper Amick had
26    reasonable suspicion to conduct an investigatory stop of the Navigator based on Trooper
27    Amick’s credible testimony that he stopped the Navigator after a license plate inquiry
28             3
               In his testimony, Gonzalez denied recognizing any of individuals depicted. (Doc.
      203, p. 10.)

                                                  -5-
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 6 of 11



 1    indicated that there was a mandatory insurance suspension on the plate in violation of the
 2    Arizona traffic code.    (Doc. 203, p. 12.) The Court also agrees that Judge Macdonald
 3    correctly concluded, as Trooper Amick testified, that the traffic stop was completed at the
 4    point when Trooper Amick returned the paperwork to Gonzalez and asked to speak to
 5    Gonzalez further; at this point, the justification for the stop had ended and reasonable
 6    suspicion to extend the search was lacking. (Id. at 14.) As stated by Judge Macdonald,
 7    “Trooper Amick did not have any other reason for extending the stop and seeking
 8    permission to search beyond his hunch that criminal activity was afoot. This is insufficient
 9    under the Fourth Amendment.” (Id. at 15.)
10           The Magistrate Judge mentioned that Trooper Amick asked for consent to extend
11    the stop, but did not address the effect of Gonzalez’s affirmative response to that request.
12    (Id. at 214.) The Court concludes that the testimony in the record supports the extension of
13    the stop based on Gonzalez’s consent. “[T]raffic stops can last only as long as is reasonably
14    necessary to carry out the ‘mission’ of the stop, unless police have an independent reason
15    to detain the motorist longer.” United States v. Gorman, 859 F.3d 706, 714 (9th Cir. 2017).
16    “Beyond determining whether to issue a traffic ticket, an officer’s mission includes
17    ‘ordinary inquiries incident to [the traffic] stop.’” Rodriguez v. United States, 575 U.S. 348,
18    355 (2015) (quoting Illinois v. Caballes, 543 U.S. 405, 408 (2005)) (alteration in original).
19    “Typically such inquiries involve checking the driver’s license, determining whether there
20    are outstanding warrants against the driver, and inspecting the automobile’s registration
21    and proof of insurance.” Id. However, “an officer may prolong a traffic stop if the
22    prolongation itself is supported by independent reasonable suspicion.” United States v.
23    Evans, 786 F.3d 779, 788 (9th Cir. 2015). Moreover, consensual encounters with the police
24    do not implicate the Fourth Amendment, and therefore no reasonable suspicion is required
25    if consent is obtained. Florida v. Bostick, 501 U.S. 429, 434 (1991). A police officer may
26    extend a traffic stop based on the consent of the person stopped. See, e.g., United States v.
27    Bernard, 927 F.3d 799, 805 (4th Cir. 2019) (“A police officer can extend the duration of
28    a routine traffic stop only if the driver gives consent or if there is reasonable suspicion that


                                                   -6-
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 7 of 11



 1    an illegal activity occurred.”). But the police must “not convey a message that compliance
 2    with their requests is required.” Bostick, 501 U.S. at 435.
 3           Once Trooper Amick completed his inquires surrounding the traffic stop, issued
 4    Defendant a written warning and returned his paperwork, Gonzalez was free to leave, as
 5    evidenced by his own conduct in returning back to his car. Trooper Amick did not indicate
 6    in any way that Defendant had to stay and talk to him. He asked if he could speak with him
 7    further. Defendant did not hesitate in saying, “Yes.” Under the totality of the
 8    circumstances, the Court finds that Defendant voluntarily consented to extend the traffic
 9    stop to interact further with Trooper Amick. See United States v. Mendenhall, 446 U.S.
10    544, 557 (1980) (whether consent is voluntary “is to be determined by the totality of all the
11    circumstances”).
12           Similarly, Trooper Amick did not act impermissibly when he asked Gonzalez for
13    consent to search the vehicle. See United States v. Washington, 490 F.3d 765, 770 (9th Cir.
14    2007) (permissible questions during a consensual encounter “include a request for consent
15    to search”). Gonzalez consented to a search of the vehicle and signed a consent form
16    memorializing his consent. Gonzalez’s arguments that he did not voluntarily sign the form
17    are resolved by the Magistrate Judge’s finding that Gonzalez’s testimony was not credible,
18    a finding with which this Court agrees. The Court will therefore deny Defendant’s Motion
19    to Suppress Fourth Amendment.
20           B. Motion to Suppress Statements
21           Judge Macdonald found that Defendant’s statements on May 29, were admissible
22    because Defendant had been given Miranda warnings on April 8, 2019, and Defendant had
23    testified that his waiver of those rights was voluntary. (Doc. 203, pp. 16-17.) The Judge
24    noted that no per se rule mandates “that statements made after Miranda warning are
25    administered are [] inadmissible if the warnings become ‘stale.’” (Id. (internal citations
26    omitted).) The Judge also noted that the law presumes that “an individual who, with a full
27    understanding of his or her rights, acts in a manner inconsistent with their exercise has
28    made a deliberate choice to relinquish the protection those rights afford.” (Id. (internal


                                                  -7-
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 8 of 11



 1    citations omitted).) Applying the “totality of the circumstances” test for waiver, and
 2    considering the testimony of the witnesses, Judge Macdonald concluded there was no
 3    suggestion that Gonzalez’s statement on May 29 was coerced or improperly induced. (Id.)
 4    The Magistrate Judge did not address the admissibility of Gonzalez’s statements to agents
 5    on May 28, 2020.4
 6            Gonzalez, in a sparse objection, argues that all of his statements should be
 7    suppressed because they resulted from Trooper Amick’s unlawful search and seizure of the
 8    Navigator on April 8, and are fruits of that illegal conduct. (Doc. 210, pp. 1-2.) In addition,
 9    Defendant argues that his statements on May 28 and May 29 must be suppressed because
10    no Miranda warnings were given. (Id. at 2.) Because the Court has concluded that the
11    April 8 traffic stop was lawful, Gonzalez’s argument that all statements subsequent to the
12    stop are the fruit of the poisonous tree fails. See Wong Sun v. United States, 371 U.S. 471,
13    488 (1963) (holding that the first step to applying the exclusionary rule is to establish an
14    illegality).   The Court agrees with Judge Macdonald’s conclusion that Gonzalez’s
15    statements on May 29 were voluntary and admissible. The Court further concludes that
16    Gonzalez’s statements on May 28 are admissible because they were not the result of
17    interrogation.
18            For police statements to be considered an “interrogation,” they “must reflect a
19    measure of compulsion above and beyond that inherent in custody itself.” Rhode Island v.
20    Innis, 446 U.S. 291, 300 (1980.) Voluntary statements are not the product of interrogation.
21    Id. The term “interrogation” means “any words or actions on the part of the police (other
22    than those normally attendant to arrest and custody) that the police should know are
23    reasonably likely to elicit an incriminating response.” Id. at 301. Here Gonzalez was not
24    subject to custodial interrogation requiring Miranda warnings on May 28th, because he
25    initiated the conversation with the agents. Gonzalez was aware of and understood his
26            4
               Defendant’s motion to suppress for Miranda violations only referred to and sought
      suppression of Gonzalez’s May 29 statements. (Doc. 75.) Gonzalez argued that law
27    enforcement initiated a custodial interrogation while transporting him to federal court on
      May 29. (Id.) At the evidentiary hearing, in a closing argument, Gonzalez’s counsel
28    argued that Miranda violations occurred on May 28th and the 29th. (Doc. 155, pp. 136-137.)
      Defendant’s objection to the R&R references both the 28th and 29th dates. (Doc. 210, p. 2.)

                                                   -8-
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 9 of 11



 1    Miranda rights. He was read his rights on April 8, 2019; he acknowledged that he
 2    understood those rights; and he waived his rights on that date by signing a waiver form that
 3    set forth the rights. SA Boisselle testified that he didn’t initially ask Gonzalez any questions
 4    on May 28th, because of all of the information that he had from the initial interview, but in
 5    the car, Gonzalez, unsolicited, offered information about the person to whom the
 6    ammunition was going. Gonzalez expressed a desire to assist with the investigation. He
 7    made statements about co-conspirators involved in the offense. Gonzalez never indicated
 8    that he wished to stop talking further or invoked his Miranda rights and, for a long portion
 9    of the drive, Gonzalez used the agent’s cellular telephone to talk with his wife and son in
10    Mexico. See Berghuis v. Thompkins, 560 U.S. 370, 385 (2010) (the law presumes “an
11    individual who, with a full understanding of his or her rights, acts in a manner inconsistent
12    with their exercise has made a deliberate choice to relinquish the protection those rights
13    afford”). Although Gonzalez testified that he did not initiate conversation with the agents,
14    the Magistrate Judge credited the agent’s testimony, and found Gonzalez was not credible.5
15    Importantly, Gonzalez does not dispute Judge Macdonald’s conclusion that there was no
16    coercion or inducement on the part of the agents on May 28th or May 29th. (Doc. 210, p.
17    2.)
18           The totality of the circumstances also support the Magistrate Judge’s conclusion
19    that Gonzalez’s statement on May 29th was the result of a voluntary waiver of his Miranda
20    rights. “Where the prosecution shows that a Miranda warning was given and that it was
21    understood by the accused, an accused’s uncoerced statement establishes an implied waiver
22    of the right to remain silent.” Berghuis, 560 U.S. at 384. As detailed above, Gonzalez was
23    aware of and understood his Miranda rights. He was read his rights on April 8, 2019; he
24    acknowledged that he understood those rights; and he waived his rights on that date by
25
             5
                The record supports this credibility determination. Gonzalez, on cross-
26    examination, admitted that he did want to help out the agents and he wanted to help himself,
      and that’s why he gave them information. (Doc. 155, pp. 116-118.) Moreover, Gonzalez
27    had talked with agents on April 8; he used an agent’s phone to make a lengthy personal
      call during the transport on May 28; the agents testified that Gonzalez was likeable, friendly
28    and got along well with the agents; and Gonzalez’s testimony corroborated the agents’
      testimony that he got along well with the agents.

                                                   -9-
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 10 of 11



 1     signing a waiver form that set forth those rights. On May 28th, he waived those rights, and
 2     initiated a conversation with the agents because he wanted to help himself and help the
 3     agents. On May 29th, before getting into the vehicle for transport, SA Red showed Gonzalez
 4     photographs related to subjects Gonzalez had spoken about the previous day. Gonzalez
 5     briefly responded to SA Red regarding the photographs, and no further questions were
 6     asked. Again, importantly, Gonzalez does not dispute Judge Macdonald’s conclusion that
 7     there was no coercion or inducement on the part of the agents on May 28th or May 29th.
 8     (Doc. 210, p. 2.)
 9            Judge Macdonald acknowledged that a significant period of time had elapsed
10     between Gonzalez’s April 8th waiver of Miranda rights, and the presentation of the
11     photographs on May 29, but also noted that Gonzalez testified that he got along well with
12     SA Red and wanted to help both SA Red and himself out by talking. Moreover, this Court
13     finds significant the fact that Gonzalez voluntarily initiated the conversation the previous
14     day, and that there was no coercion or inducement on the part of the agents on either day.
15     Moreover, the record does not suggest there was any hesitation in Gonzalez’s response to
16     Agent Red’s sole question on May 29th. (Doc. 203, pp. 16-17.) Other than the passage of
17     time, Gonzalez does not point to any other circumstance that “suggests the effectiveness of
18     the earlier Miranda warnings was diminished.” Guam v. Dela Pena, 72 F.3d 767, 769 (9th
19     Cir. 1995). And, contrary to defense counsel’s argument, “[a] rewarning is not required
20     simply because there is a break in questioning.” Id. at 770. “The Supreme Court has
21     eschewed per se rules mandating that a suspect be re-advised of his rights in certain fixed
22     situations in favor of a more flexible approach focusing on the totality of the
23     circumstances.” United States v. Rodriguez-Preciado, 399 F.3d 1118, 1128 (9th Cir. 2005).
24            In sum, Gonzalez understood his rights and made a deliberate choice to relinquish
25     those rights on May 28 and 29, in order to help himself out, and without any coercion on
26     the part of the agents. Therefore, the Court will deny Defendant’s Motion to Suppress
27     Violation of Miranda.
28     //


                                                  - 10 -
     Case 4:19-cr-01092-JGZ-BGM Document 245 Filed 08/28/20 Page 11 of 11



 1
 2                                            CONCLUSION
 3           IT IS ORDERED that the Report and Recommendation (Doc. 203) is ADOPTED
 4     IN PART, as set forth in this Order.
 5           IT IS FURTHER ORDERED that Defendant’s Motion to Suppress 4th
 6     Amendment (Doc. 76) is DENIED.
 7           IT IS FURTHER ORDERED that Defendant’s Motion to Suppress Violation of
 8     Miranda (Doc. 75) is DENIED.
 9           Dated this 27th day of August, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 11 -
